All justices concur in the conclusion that the trial court properly refused the general charge requested by the defendant. A majority of the court, however, composed of SAYRE, GARDNER, MILLER, and BOULDIN, JJ., hold that the trial court erred in not granting the plaintiff a new trial because the verdict was contrary to the great weight of the evidence, and the judgment of the circuit court is reversed, and the cause is remanded. Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., dissent.